***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. FREDRIK HOLMGREN
               (AC 43221)
                       Lavine, Bright and Devlin, Js.

                                  Syllabus

Convicted, after a jury trial, of the crimes of home invasion, burglary in the
    first degree and sexual assault in the third degree in connection with
    an incident in which the defendant forced the victim into her apartment
    at knifepoint, forced her to undress and sexually assaulted her, the
    defendant appealed. Held:
1. The defendant could not prevail on his claim that the evidence presented
    at trial was insufficient to sustain his conviction of the charges of home
    invasion and burglary in the first degree:
    a. There was sufficient evidence to support the defendant’s conviction
    of home invasion; contrary to the defendant’s claim that the state failed
    to prove that he entered a dwelling while the victim was present in that
    dwelling, as required by the home invasion statute (§ 53a-100aa (a) (1)),
    because the victim was not actually present in her apartment when he
    entered it, the jury was entitled to credit the victim’s testimony that she
    entered her apartment before the defendant and, therefore, was present
    in it when the defendant entered.
    b. The defendant’s claim that the evidence underlying his conviction of
    burglary in the first degree was insufficient because the state failed to
    prove beyond a reasonable doubt that he entered the victim’s apartment
    with the intent to commit a crime was unavailing; the jury reasonably
    could have inferred the defendant’s intent to commit a sexual assault
    from the fact that he was in possession of a syringe and injectable
    erectile dysfunction medication when he unlawfully entered the victim’s
    apartment, and there was no merit to the defendant’s challenge to the
    permissibility of such an inference on the ground that he told a police
    detective that those items were intended to be used with his former
    girlfriend, as the jury was not required to credit the defendant’s
    statement.
2. The defendant could not prevail on his claim that the trial court improperly
    allowed the state to introduce the testimony of a police detective regard-
    ing statements made by the defendant pertaining to a gift bag containing
    a syringe and injectable erectile dysfunction medication that he had
    with him in the victim’s apartment, as the probative value of the gift
    bag evidence outweighed any undue prejudice caused to the defendant
    by its admission.
           Argued February 4—officially released April 28, 2020

                             Procedural History

  Substitute information charging the defendant with
the crimes of home invasion, kidnapping in the first
degree, burglary in the first degree and sexual assault
in the third degree, brought to the Superior Court in
the judicial district of New Britain and tried to the jury
before Graham, J.; verdict and judgment of guilty of
home invasion, burglary in the first degree and sexual
assault in the third degree, from which the defendant
appealed. Affirmed.
  Stephanie L. Evans, assigned counsel, for the appel-
lant (defendant).
   Samantha Oden, deputy assistant state’s attorney,
with whom, on the brief, was Brian Preleski, state’s
attorney, for the appellee (state).
                         Opinion

   DEVLIN, J. The defendant, Fredrik Holmgren,
appeals from the judgment of conviction, rendered after
a jury trial, of home invasion in violation of General
Statutes § 53a-100aa (a) (1), burglary in the first degree
in violation of General Statutes § 53a-101 (a) (3), and
sexual assault in the third degree in violation of General
Statutes § 53a-72a (a) (1) (B). On appeal, the defendant
claims that (1) the evidence presented at trial was insuf-
ficient to sustain his conviction on the charges of home
invasion and burglary in the first degree, and (2) the
trial court improperly allowed the state to introduce
irrelevant and prejudicial evidence of statements that
he made to a police detective prior to his arrest. We
affirm the judgment of the trial court.
  The jury reasonably could have found the following
facts. At approximately 5:15 p.m. on January 6, 2016,
the victim1 returned to her apartment after work. Upon
arriving, she noticed the defendant, whom she later
recognized as the former boyfriend of one of her neigh-
bors, standing toward the side of the building. After the
victim entered the exterior door and into the lobby, the
defendant came up behind her and put a knife to her
back. The defendant forced the victim to walk across
the lobby, where they reached another door, which was
locked. The defendant then moved the knife to the
victim’s throat, and she screamed. The defendant told
her that he would slit her throat if she continued to
scream. With the defendant walking behind the victim
and holding a knife to her throat, they proceeded to the
victim’s apartment. The victim unlocked her apartment
door, and the defendant followed her inside.
  After the defendant and the victim entered her apart-
ment, the victim told him to take anything that he
wanted. She began talking to him to try to calm him
down, and he eventually removed the knife from her
throat, and, after approximately one hour, he put it on
top of the refrigerator. The victim observed that, in
addition to the knife, the defendant also had a gift bag
with him that contained a syringe. The defendant told
the victim that he used the syringe ‘‘to inject himself
because he had a hard time getting it up.’’ The defendant
instructed the victim to remove her clothes. Because
she was ‘‘afraid for [her] life,’’ she began to do so, and
then he finished undressing her. The defendant started
touching the victim and told her that she was beautiful.
The defendant also removed his clothes, and they got
onto the bed. The defendant touched the victim ‘‘every-
where,’’ including her buttocks, and he licked her
breasts. After being on the bed for approximately two
hours, the defendant removed the syringe from the gift
bag, went into the bathroom, and injected himself.
  After several hours, the victim claimed that she had
cramps, went into the bathroom, and ‘‘curled up in the
fetal position . . . in hopes that it would get [the defen-
dant] just to leave and at least not touch [her] anymore.’’
Over the course of the several hours that the defendant
remained in the victim’s apartment, the victim told him
repeatedly that she wanted him to leave. At approxi-
mately 12:30 a.m., the defendant left the victim’s apart-
ment. Before he left, the defendant made the victim
promise that she would not ‘‘call the cops on him and
that [she] would just let him walk away . . . .’’
   After the defendant left, the victim was fearful that
he might be waiting outside of her apartment, so she
did not call anybody. She remained awake for the next
six hours until she got up from her bed and went to
work. One of the victim’s coworkers asked her if some-
thing was wrong, and the victim ‘‘just collapsed [to] the
floor and lost it.’’ The police were called, and the victim
was transported to a hospital where she underwent
a physical examination and a sexual assault evidence
collection kit was administered. The victim’s breasts
were swabbed for saliva and subsequent testing
revealed that it matched the defendant’s DNA.
  The victim first spoke to the police at the hospital
and then again at the police station later that evening.
She was shown a photographic array that included a
photograph of the defendant, whom she identified as
her assailant with 100 percent certainty.
   A few hours later, Detective Peter Dauphinais of the
Bristol Police Department and three additional mem-
bers of the department located and spoke to the defen-
dant at his sister’s residence. Dauphinais asked the
defendant about the gift bag that he had while at the
victim’s apartment, and the defendant told him that it
had contained a kitchen knife, rubber gloves, syringes
and erectile dysfunction medication. The defendant told
Dauphinais that he had brought the gift bag for his
former girlfriend and that he discarded it on Route
8 after he left the victim’s apartment. The defendant
consented to a search of his home, where the officers
recovered syringes and injectable erectile dysfunc-
tion medication.
   The defendant was arrested and charged, by way of
a substitute long form information, with home invasion
in violation of § 53a-100aa (a) (1), kidnapping in the
first degree in violation of General Statutes § 53a-92 (a)
(2) (A), burglary in the first degree in violation of § 53a-
101 (a) (3), and sexual assault in the third degree in
violation of § 53a-72a (a) (1) (B). The jury found the
defendant not guilty of kidnapping in the first degree
but guilty of the remaining charges. The court imposed
a total effective sentence of twenty-five years of incar-
ceration. This appeal followed.
                             I
  The defendant first claims that the evidence adduced
at trial was insufficient to sustain his conviction on
the charges of home invasion and burglary in the first
degree. ‘‘In reviewing the sufficiency of the evidence
to support a criminal conviction we apply a [two part]
test. First, we construe the evidence in the light most
favorable to sustaining the verdict. Second, we deter-
mine whether upon the facts so construed and the infer-
ences reasonably drawn therefrom the [finder of fact]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
  ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasonable
doubt require acceptance of every hypothesis of inno-
cence posed by the defendant that, had it been found
credible by the [finder of fact], would have resulted in
an acquittal. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [finder of fact’s] verdict of
guilty.’’ (Internal quotation marks omitted.) State v.
Crespo, 317 Conn. 1, 16–17, 115 A.3d 447 (2015). With
these principles in mind, we address each of the defen-
dant’s sufficiency claims.
                            A
  Section 53a-100aa (a) provides in relevant part: ‘‘A
person is guilty of home invasion when such person
enters or remains unlawfully in a dwelling, while a per-
son other than a participant in the crime is actually
present in such dwelling, with intent to commit a crime
therein, and, in the course of committing the offense:
(1) Acting either alone or with one or more persons,
such person or another participant in the crime commits
or attempts to commit a felony against the person of
another person other than a participant in the crime
who is actually present in such dwelling . . . .’’ General
Statutes § 53a-100 (a) (2) defines a dwelling as ‘‘a build-
ing which is usually occupied by a person lodging
therein at night, whether or not a person is actually
present . . . .’’
  In challenging the evidentiary sufficiency of his con-
viction of home invasion, the defendant argues that
the state failed to prove that he entered a dwelling in
violation of § 53a-100aa (a) (1) while the victim was
present in that dwelling. Specifically, he contends that
the victim was not ‘‘actually present’’ in her apartment
when he entered it because he either had dragged her
into the apartment or they entered simultaneously. This
argument is belied by the victim’s testimony that ‘‘[t]he
way that [the defendant] was dragging me because I
had to open my apartment, I entered, I was in first.’’
The victim confirmed that she was ‘‘in [her] apartment
before [the defendant] came into the apartment.’’
Because the jury was entitled to credit the victim’s
testimony that she entered her apartment before the
defendant, the defendant’s argument that the evidence
underlying his conviction of home invasion was insuffi-
cient because the victim was not actually present in
her apartment when he entered fails.2
                            B
  Section 53a-101 (a) (3) provides that ‘‘[a] person is
guilty of burglary in the first degree when . . . such
person enters or remains unlawfully in a dwelling at
night with intent to commit a crime therein.’’ The defen-
dant argues that the state failed to prove beyond a
reasonable doubt that he entered the victim’s apartment
with the intent to commit a crime. We are not per-
suaded.
   ‘‘Because direct evidence of an accused’s state of
mind typically is not available, his intent often must be
inferred from his conduct, other circumstantial evi-
dence and rational inferences that may be drawn there-
from. . . . For example, intent may be inferred from
the events leading up to, and immediately following,
the conduct in question . . . the accused’s physical
acts and the general surrounding circumstances. . . .
[W]hen a jury evaluates evidence of a defendant’s intent,
it properly rel[ies] on its common sense, experience
and knowledge of human nature in drawing inferences
and reaching conclusions of fact.’’ (Internal quotation
marks omitted.) State v. Williams, 172 Conn. App. 820,
829, 162 A.3d 84, cert. denied, 326 Conn. 913, 173 A.3d
389 (2017).
  Here, the state charged the defendant with unlawfully
entering the victim’s apartment with the intent to kidnap
her or to sexually assault her. The jury reasonably could
have inferred the defendant’s intent to commit a sexual
assault from the fact that he was in possession of a
syringe and injectable erectile dysfunction medication
when he unlawfully entered the victim’s apartment. The
defendant challenges the permissibility of such an infer-
ence on the ground that he told Dauphinais that the
syringe and erectile dysfunction medication were
intended for his use with his former girlfriend. The jury,
however, was not required to credit the defendant’s
statement and was, therefore, free to infer that his pos-
session of those items when he forced the victim into
her apartment at knifepoint evinced his intent to sexu-
ally assault the victim. Accordingly, the defendant’s
claim that the evidence underlying his conviction of
burglary in the first degree was insufficient is
unavailing.
                             II
  The defendant also claims that the trial court improp-
erly allowed the state to introduce Dauphinais’ testi-
mony regarding the defendant’s statements pertaining
to the gift bag that he had with him in the victim’s
apartment because it was irrelevant and unduly prejudi-
cial. We disagree.
   ‘‘Relevant evidence means evidence having any ten-
dency to make the existence of any fact that is material
to the determination of the proceeding more probable
or less probable than it would be without the evidence.
. . . [T]he trial court has broad discretion in ruling on
the admissibility . . . of evidence . . . . The trial
court’s ruling on evidentiary matters will be overturned
only upon a showing of a clear abuse of the court’s
discretion.’’ (Citation omitted; internal quotation marks
omitted.) State v. Sampson, 174 Conn. App. 624, 635–36,
166 A.3d 1, cert. denied, 327 Conn. 920, 171 A.3d 57
(2017). ‘‘Although relevant, evidence may be excluded
by the trial court if the court determines that the prejudi-
cial effect of the evidence outweighs its probative value.
. . . Of course, [a]ll adverse evidence is damaging to
one’s case, but it is inadmissible only if it creates undue
prejudice so that it threatens an injustice were it to be
admitted. . . . The test for determining whether evi-
dence is unduly prejudicial is not whether it is damaging
to the defendant but whether it will improperly arouse
the emotions of the jur[ors]. . . . The trial court . . .
must determine whether the adverse impact of the chal-
lenged evidence outweighs its probative value. . . .
Finally, [t]he trial court’s discretionary determination
that the probative value of evidence is not outweighed
by its prejudicial effect will not be disturbed on appeal
unless a clear abuse of discretion is shown. . . .
[B]ecause of the difficulties inherent in this balancing
process . . . every reasonable presumption should be
given in favor of the trial court’s ruling. . . . Reversal
is required only [when] an abuse of discretion is mani-
fest or [when] injustice appears to have been done.’’
(Internal quotation marks omitted.) State v. Allen, 140
Conn. App. 423, 439–40, 59 A.3d 351, cert. denied, 308
Conn. 934, 66 A.3d 497 (2013).
  Here, it cannot reasonably be argued that the defen-
dant’s possession of injectable erectile dysfunction
medication and a syringe at the time that he entered
the victim’s apartment was not probative of his intent
to commit sexual assault. The defendant argues, as he
did before the trial court, that the gift bag was irrelevant
because he told Dauphinais that its contents were
intended to be used with his former girlfriend, not with
the victim. We agree with the trial court’s ruling that
neither it nor the jury was ‘‘obligated to accept the
defendant’s postincident characterization of whom the
[gift] bag was intended for . . . .’’ Because the defen-
dant’s challenge to the evidence pertaining to the gift
bag and its contents is premised on his misapprehension
that the court was bound by his stated intended use of
the contents of the gift bag, his claim that the evidence
was irrelevant is without merit. Furthermore, although
the evidence of his possession of those items was dam-
aging to him, it was not likely to have aroused the
emotions of the jurors any more than the evidence that
the defendant had forced the victim into her apartment
at knifepoint, where he forced her to undress and
remained against her wishes for several hours. We agree
with the trial court’s conclusion that probative value
of the gift bag evidence outweighed any prejudice
caused to the defendant by its admission.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
  2
    In State v. Gemmell, 151 Conn. App. 590, 607, 94 A.3d 1253, cert. denied,
314 Conn. 915, 100 A.3d 405 (2014), this court affirmed a conviction of home
invasion in a similar situation in which the defendant unlawfully entered
the victim’s apartment or dwelling after he struggled with her and pushed
her into her apartment.